        Case 2:21-cv-00985-JDP Document 11 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGLAS LEE HOPPER,                               Case No. 2:21-cv-00985-JDP (HC)
12                       Petitioner,                    ORDER GRANTING PETITIONER’S FIRST
                                                        APPLICATION TO PROCEED IN FORMA
13           v.                                         PAUPERIS AND DENYING HIS SECOND
                                                        AS MOOT
14    BRIAN KIBLER,
                                                        ECF Nos. 7 & 10
15                       Respondent.
                                                        ORDER FINDING THAT THE PETITION
16                                                      DOES NOT STATE A COGNIZABLE CLAIM
                                                        AND GIVING LEAVE TO AMEND WITHIN
17                                                      SIXTY DAYS
18                                                      ECF No. 1
19

20          Petitioner is a state prisoner seeking a writ of habeas corpus under 28 U.S.C. § 2254. ECF

21   No. 1. The petition is before me for preliminary review under Rule 4 of the Rules Governing

22   Section 2254 Cases. Under Rule 4, the judge assigned to the habeas proceeding must examine

23   the habeas petition and order a response to the petition unless it “plainly appears” that the

24   petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019);

25   Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). The petition cannot proceed because it

26   does not state a viable habeas claim.

27          Petitioner argues that his due process rights were violated during a prison disciplinary

28   hearing because the investigative employee assigned to assist him was ineffective. ECF No. 1 at
                                                        1
        Case 2:21-cv-00985-JDP Document 11 Filed 08/04/21 Page 2 of 2


 1   3. He also alleges that the officer overseeing his hearing violated his due process rights by

 2   denying his request to call witnesses. Id. at 27. He asks that his disciplinary conviction be

 3   overturned and that one-hundred and eighty days of credit be restored to him. Id. at 38. These

 4   claims cannot proceed in a habeas petition. Petitioner has acknowledged that he is serving an

 5   indeterminate sentence of two-hundred and twenty years to life. Id. at 2. Thus, even if his credit

 6   was restored, he would not necessarily be entitled to speedier release. See Nettles v. Grounds,

 7   830 F.3d 922, 934-35 (9th Cir. 2016). His claims must be brought, if at all, in a section 1983

 8   action. Id. at 935. I will give petitioner an opportunity to file an amended petition that explains

 9   why his claims should be allowed to proceed before recommending that this action be dismissed.

10            It is ORDERED that:

11            1.      Petitioner’s application to proceed in forma pauperis, ECF No. 7, is granted.

12            2.      Petitioner’s application to proceed in forma pauperis, ECF No. 10, is denied as

13   moot.

14            3.      Petitioner may file an amended petition within sixty days of this order’s entry. If

15   he does not, I will recommend that the current petition be dismissed for the reasons stated in this

16   order.

17            4.      The Clerk of Court is directed to send petitioner a federal habeas form.

18
     IT IS SO ORDERED.
19

20
     Dated:        August 3, 2021
21                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
